Exhibit 10.40

BOISE INC.

Restricted Stock Unit Award Agreement

Samuel K. Cotterell – 18,000 Restricted Stock Units

This Restricted Stock Unit Award Agreement (the “Agreement”), is made as of
January 1, 2011 (the “Award Date”), by and between Boise Inc. (“Boise”) and the
individual named above (“Awardee” or “you”) pursuant to the Boise Inc. Incentive
and Performance Plan (the “Plan”) and pursuant to the following terms:

 

1. Terms and Conditions; Definitions. This Award is subject to all the terms and
conditions of the Plan. All capitalized terms not defined in this Agreement
shall have the meaning stated in the Plan.

 

2. Award. You are awarded the number of restricted stock units (RSUs) set out
above, at no cost to you, subject to the restrictions set forth in the Plan and
this Agreement. These RSUs are the “Award.”

 

3. Vesting. The Award is subject to time-based vesting restrictions, as follows.
Fifty percent (50%) of the Award shall vest on March 15, 2012, and fifty percent
(50%) of the Award shall vest on March 15, 2013. Any shares not vested on or
before March 15, 2013, shall be forfeited.

 

4. Termination of Employment. If you terminate employment before March 15, 2013,
RSUs not vested at the time of your Termination of Employment will be treated as
follows:

 

  4.1 If your Termination of Employment is a result of your death or total and
permanent disability, you will receive a pro rata portion of the RSUs remaining
unvested at the time of your Termination of Employment, calculated based on days
worked during the restriction period, as follows:

 

  4.1.1 50% of the Award times the number of days worked since the Award Date
over 805 (the number of days from the Award Date to March 15, 2013); plus

 

  4.1.2 If your Termination of Employment occurs prior to March 15, 2012, 50% of
the Award times the number of days worked since the Award Date over 440 (the
number of days from the Award Date to March 15, 2012).

 

  4.2 If your Termination of Employment is a direct result of the sale or
permanent closure of any facility or operating unit of Boise, or a bona fide
curtailment, or a reduction in workforce, as determined by Boise in its sole
discretion, and you execute a waiver/release in the form required by Boise, or
if your Termination of Employment is a result of your retirement, and in either
case the Termination of Employment constitutes a “separation from service” as
defined pursuant to Internal Revenue Code Section 409A and the regulations
thereunder, you will receive a portion of the unvested RSUs calculated according
to Section 4.1.

For purposes of this Section 4.2, “retirement” means Termination of Employment
at or after age 55 with at least 10 years of service, or Termination of
Employment at or after age 65.

 

  4.3 If your Termination of Employment is a direct result of a strategic
transaction (e.g., a reorganization, sale, divestiture, or spin-off) involving
an organizational unit larger than a single location, as determined by Boise in
its sole discretion, and you execute a waiver/release in the form required by
Boise, and the Termination of Employment constitutes a “separation from service”
as defined pursuant to Internal Revenue Code Section 409A and the regulations
thereunder, you will receive a portion of the unvested RSUs calculated according
to Section 4.1, subject to change by the Compensation Committee of Boise’s board
of directors, in its sole discretion.

 

Page 1



--------------------------------------------------------------------------------

  4.4 If (i) you have a written severance agreement between you and Boise Paper
Holdings, L.L.C. (or its successor under the terms of that agreement) specifying
certain benefits upon a “Qualifying Termination” (as that term is used in the
severance agreement), and (ii) your Termination of Employment occurs during the
term of that severance agreement, and (iii) your Termination of Employment is
not covered under either Section 4.2 or Section 4.3 above, but it is a
“Qualifying Termination” under that severance agreement, and (iv) the
Termination of Employment constitutes a “separation from service” as defined
pursuant to Internal Revenue Code Section 409A and the regulations thereunder,
you will receive a portion of the unvested RSUs calculated according to
Section 4.1.

 

  4.5 Upon your voluntary or involuntary Termination of Employment for any other
reason (including a Termination of Employment that is not a “separation from
service” as defined pursuant to Internal Revenue Code Section 409A and the
regulations thereunder), all RSUs not yet vested at the time of termination will
be forfeited immediately following your Termination of Employment.

 

  4.6 Any RSUs you receive under Section 4.1, 4.2, 4.3, or 4.4 will vest and
become payable as of the day after the date of your Termination of Employment.
Any unvested RSUs remaining will be forfeited immediately following your
Termination of Employment.

 

5. Change in Control. Upon a Change in Control prior to March 15, 2013, which
also constitutes a “change in the ownership of the corporation,” a “change in
effective control of the corporation,” or a “change in the ownership of a
substantial portion of the assets of the corporation,” as those terms are
defined pursuant to Section 409A of the Internal Revenue Code and the
regulations thereunder, this Award shall vest and become payable as of the date
of the Change in Control, except to the extent that a Replacement Award is
provided to the Awardee, as described in Section 22 of the Plan.

 

6. No Transfer. The RSUs awarded pursuant to this Agreement cannot be sold,
assigned, pledged, hypothecated, transferred, or otherwise encumbered prior to
vesting. Any attempt to transfer your rights in the awarded RSUs prior to
vesting will result in the immediate forfeiture of the awarded RSUs.

 

7. Rights. With respect to the awarded RSUs, you are not a shareholder and do
not have any voting rights. You shall not be entitled to receive any dividends,
notional or otherwise, with respect to the RSUs during the restriction period.

 

8. Payment. Vested RSUs will be paid to you in whole shares of Boise common
stock. If the vesting calculation results in a fractional number of RSUs, the
number of RSUs vesting at that time shall be rounded down to the next whole
number. No fractional shares shall be issued.

 

  8.1

Time of Payment. The designated payment date for purposes of Section 409A of the
Internal Revenue Code and the regulations thereunder shall be the indicated
Vesting Date for RSUs vesting pursuant to Section 3, and shall be the day after
the date of Termination of Employment for RSUs vesting pursuant to Section 4.
Delivery of shares pursuant to this Agreement shall be made as soon as
practicable following vesting and in any case by the later of December 31st of
the calendar year in which such vesting occurs or the 15th day of the third
calendar month following the designated payment date.

 

  8.2

Delay for “Specified Employees.” To the extent required to comply with
Section 409A of the Internal Revenue Code and the regulations thereunder, if you
are a “specified employee” (within the meaning of Internal Revenue Code
Section 409A(a)(2)(B)), notwithstanding Section 8.1, you shall not receive any
payment pursuant to Section 4 within 6 months after the date of your Termination
of Employment, provided that if your Termination of Employment is due to death,
this delay shall not apply. Amounts otherwise payable within

 

Page 2



--------------------------------------------------------------------------------

6 months after the date of your Termination of Employment shall be paid on the
date that is 6 months and 1 day after the date of your Termination of
Employment, or, if such date is not a business day, the next business day
following such date. No interest shall accrue during the 6 month period.

You must electronically accept this Agreement on or before January 17, 2011, in
order for the Award to be effective. If this Agreement is not accepted on or
before January 17, 2011, the Award will be forfeited. The record of your
electronic acceptance maintained by Boise or its vendor is conclusive and
binding as to the time of your acceptance.

 

Boise Inc. By:  

/s/ Virginia Aulin

Name:   Virginia Aulin Title:  
Vice President, Communications and Corporate Affairs

 

Page 3